DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-3, 5, 10-18 have been considered but are moot in view of new ground of rejection.
	Applicant argues Korbecki fails to disclose or suggest “obtain a keyword from the second information; identifying whether the current operation of the external device is relevant to the displayed content comparing the keyword and the first information; and adjust a user’s content preference regarding the content based on the identifying,” as recited in claim 1 (page 10).
	It is noted that that Korbecki, with its fully incorporated by reference, including, receiving operation such as command with words from an external device such as a remote control or mobile device, and searching for program based on the entered words by comparing the entered words and character of program such as title, actor; and adjusting the user’s reference regarding the content based on the search or words entered by the user – see include, but not limited to, Yates: paragraphs 0034, 0043, figures 3, 5-6). Thus, Korbecki and its fully incorporated by references disclose “obtain a keyword from second information (obtain words from the search command with words/text string), identifying whether operation of external device is relevant to content by comparing the keyword and first information (identifying operation such as selecting/entering search with words from external device such as remote control is related to content by comparing entered words with the information such as title, actor name, etc. of program), and adjusting user’s content reference regarding the content based on identifying (adjusting user’s content reference in viewer’s log and/or event log based on the identifying of matching/relevant content for subsequent selection – see include, but not limited to, Yates: 0034, 0043, figures 3, 5-6; Shimy: figures 11-16. Obviously, content being search may comprises displayed content. 
	However, to provide a clear support that the teaching of “identifying whether the current operation of the external device is relevant to the displayed content comparing the keyword and the first information”, is well known in the art, other reference is relied on for this teaching as example as discussed below.
	It is also noted that limitation “identify whether the current operation of the external device is relevant to the displayed content comparing the keyword and the first information” is indefinite because the claim boundaries are not clear. This limitation is interpreted as best understood as -- identify whether the current operation of the external device is relevant to the displayed content by comparing the keyword and the first information-- 
For the reason given above, rejections of claims 1-3, 5, 10-16 are discussed below.
Claims 4, 6-9 have been canceled.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-3, 5, 10-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 16, recites limitation “identify whether the current operation of the external device is relevant to the displayed content comparing the keyword and the first information” is indefinite because the claim boundaries are not clear. This limitation is interpreted as best understood as -- identify whether the current operation of the external device is relevant to the displayed content by comparing the keyword and the first information-- 

Claim 5 (line 11), claim 11 (lines 4-5), each recites the limitation "the at least one of IoT appliance".  There are insufficient antecedent basis for this limitation in the claims. The limitation is interpreted as best understood as – at least one of IoT appliance--

Claim 10 recites the limitation "the contents" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. This limitation is interpreted as best understood as – the content-

Claims 11-13, each recites limitation “wherein the processor is configured to: wherein the external device is an IoT appliance” is indefinite. This limitation is interpreted as best understood as – wherein the external device is an IoT appliance, and wherein the processor is configured to: -- 

Claim 12, in line 7, recites “the IoT appliance” is indefinite because it is unclear whether “the IoT appliance” refers to “an IoT appliance” in line 3 or “an IoT appliance” in line 5.

Claim 13, recites “the IoT appliance” in lines 4, 6 is indefinite because it is unclear whether “the IoT appliance” refers to “an IoT appliance” in line 3 of claim 12, or “an IoT appliance” in line 5 or claim 12 or “an IoT appliance” in line 3 of claim 13.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Korbecki et al. (US 20130173765) in view of Mickelsen (US 20170264920).

Note: all documents that are directly or indirectly incorporated by reference in their entireties in Korbecki (see paragraphs 0023, 0025, 0028, 0031, 0058, 0059, 0072) including US 20110069940 (hereinafter referred to as Shimy), US 20100153885 (hereinafter referred to as Yates), 8046801 (referred to as Ellis)  are treated as part of the specification of Korbecki (see for example, MPEP 2163.07b).
	Similarly, documents that are directly or indirectly incorporated by reference in its entirety including, Ser. No. 13/691,557 (corresponding to 20130205314 –hereinafter referred to as Ramaswamy, see also para. 0034 of Ramaswamy for other entirety incorporated by references) 

Regarding claim 1, Korbecki discloses a display device (figure 3) comprising:
	a display (television or display device– see include, but are not limited to, Korbecki: figures 3-4; Shimy: figure 3, Yates: figure 18; Ellis: figures 3-4);
	a communication circuitry (communication circuit or processing circuitry communicates with at least one other user equipment device that can access Internet–referred to as Internet/wifi-enabled device - see include, but are not limited to, Korbecki: figures 3-4, paragraphs 0017, 0045; Shimy: figures 3-4, Yates: figures 13, 18; Ellis: figures 3-4, 29); and
	a processor (CPU/microprocessor) operatively coupled with the display and the communication circuitry (see include, but are not limited to, Korbecki: figures 3-4, paragraphs 0033, 0040; Shimy: figures 3-4, paragraphs 049, 0056; Yates: figures 13, 18, paragraphs 0121, 0128, 0149; Ellis: figures 3-4, 29), wherein the processor is configured to: 
	control the display of output content (control the display of output content to display 312, speaker 314 or other display device – see include, but not limited to, Korbeki: figures 3-5; Shimy: figures 3-4, 11, 14, 17-20);
	obtain first information related with the displayed content (obtaining characters and/or information such as title, actor, time, description, subtitle/caption, etc. of displayed content or program – see include, but are not limited to,  Korbecki: figures 1-2, para. 0020; Yates: 0034, 0043, figures 3, 5-6; Shimy: figures 1-2, 11-16;);
	while displaying the content, receive second information related with a current operation of an external device from the external through the communication circuitry (while displaying the content, receiving second information from an external device such as mobile or remote access device to change content, to pause the displayed content, or to continue playback content being played at another device, etc. based on second information received from the external device – see include, but not limited to, figures 3-4, 9a-9b, paragraph 0041; Shimy: figures 11, 14, 20, paragraphs 0034, 0135, 0138-0140; Ellis: figures 11, 22; Yates: figures 3, 11-12);
	obtain information from the second information (obtain information such as selected program, change program, etc. – see include, but are not limited to, Korbecki: paragraphs 0019-0020), identifying whether the current operation of external device is relevant to content by comparing the second information and first information (identifying current operation such as selecting a program, change content, pause content, etc. from external device such as remote control is related to content by comparing information in the command/request with the information of program, and adjusting user’s content reference regarding the content based on identifying (adjusting user’s content reference in viewer’s log and/or event log based on the identifying of matching/relevant content for subsequent selection including updating playback point of the program– see include, but not limited to, Korbecki: paragraphs 0023, 0027, Yates: 0034, 0043, figures 3, 5-6; Shimy: figures 11,14-20, paragraphs 0034, 0135, 0138-0140).
	Korbecki further discloses processor obtains a keyword in search words/text tring from external device, identify whether current operation such as search operation is relevant to displayed content by comparing the keyword (word) in the search string and first information of program content and adjusting a user’s content preference regarding the content based on identifying of matching (see include, but are not limited to Yates: figures 3, 11-12). However, Korbecki does not explicitly keyword (in search string) is received in second information while displaying the content. 
	Mickelsen discloses a processor is configured to:
	obtain first information related with displayed content (obtain first information such as team, event, audio, etc. related with content displayed on television – see include, but are not limited to, figures 4-6, paragraphs 0042, 0046, 0071; Ramaswamy: figure 3, paragraphs 0070-0071);
	while displaying the content, receive second information related with the current operation of an external device from the external device through communication circuitry (while displaying the content, receiving second information of engagement related with the current operation of external device from the external device with sensors include camera, microphone, etc. that receive the engagement activities through a communication circuitry of media device –see include, but are not limited to, figures 4-6, paragraphs 0077-0078, 0082-0083, 0090; ; Ramaswamy: figures 1,3, paragraphs 0054, 0056, 0058);
	obtain a keyword from the second information (obtain keyword comprises spoken word from audiences– see include, but not limited to, Mickelson: paragraphs 0083, 0090; Ramaswamy: paragraph 0058);
	identify whether the current operation of the external device is relevant to the displayed content comparing the keyword and the first information (identifying the current operation with engagement level of external device is relevant to the display content by comparing spoken word and the first information such as title, actor, audio, team, event, etc. of the displayed content - –see include, but are not limited to, figures 4-6, paragraphs 0077-0078, 0082-0083, 0090; ; Ramaswamy: figures 1,3, paragraphs 0054, 0056, 0058); and
	adjusting a user’s content preference regarding the content based on the identifying (adjusting a user’s content preference/rating with scores and/or interest level regarding the content based on the identifying of engagement level with spoken words, reactions captured and information of content such as event, team, etc. –see include, but are not limited to, figures 4-6, paragraphs 0054-0055, 0077-0078, 0090, 0094 ; Ramaswamy: figures 5-6, paragraphs 0051-0058-0064, 0071, 0079).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korbecki with the teachings including while displaying content, receive second information related with a current operation of external device including a keyword and comparing the keyword receiving in the second information and the first information as taught by Mickelsen in order to yield predictable result of presenting content that has a higher degree of enjoyment to viewer regardless of their bias towards one team or other or segments (see for example, paragraph 0007).

Regarding claim 2, Korbecki in view of Mickelsen discloses the display device of claim 1, wherein the display further includes a speaker (speakers 314) (see include, but are not limited to, Korbecki: figure 3), and wherein the processor is configured to control the display device to output at least one of a user interface (UI) on the display and a sound output through the speaker (e.g., display graphical user interface, program guidance data on display – see include, but are not limited to, Korbecki: figures 1-3, 7-8; Shimy: figures 1-3, 7-8, 11, 14; Mickelsen: paragraph 0065, speaker 506, Ramaswamy: paragraph 0098, figure 9).  

Regarding claim 3, Korbecki in view of Mickelsen discloses the display device of claim 1, wherein the display device is configured to receive an input through a recommendation setting UI provided through the display (display device is configured to receive an input via user setting/selection on screen – see include, but are not limited to, Korbecki: figures 3, 5-8; Shimy: figures 5-8, 11, 14), and  
	adjust the user’s content preference based on the received input (adjust content preference regarding title, time, rating, type of content, etc. based on the received input to switch/change/adjust of user settings/selections – see include, but are not limited to, Korbecki: figures 5-9, paragraphs 0029, 0047-0048, 0059; Shimy: paragraphs 0126-0127; Ellis: figures 17-18, 28, 40, 43);
 	- 34 -(2018-OPSV-2089/US) wherein the recommendation setting UI includes one or more input items among a keyword of interest, transmission time, a receive location, a receive frequency, and a language (receiving user setting of favorite channel, title, time, language, etc. – - see include, but are not limited to, Korbecki: figures 7-8, paragraphs 0027, 0031, 0048; Shimy: figures 5-8, 15-16, 20, paragraphs 0043-0044, 0068, 0135, 0161; Yates: paragraphs 0070, 0146; Ellis: figures 18-19, 43, col. 19, line 55-col. 20, line 32; Mickelsen: paragraphs 0083, 0090; Ramaswamy: paragraph 0058).

Regarding claim 5, Korbecki in view of Mickelsen discloses the display device of claim 1, wherein the processor is configured to: 
 	identify a location of the user based on information received from the IoT appliance and 
determine a notification output method through the display based on the identified location of the user (identify a location user based on information such as RFID, location information received from internet accessible device such as smart phone, tablet, etc. and determine an alert/notification output method through display based on identified location of user to notify whether the user is in range, out of range with the display, whether user want to pause content when user left, reminder whether user want to access content at another device – see include, but are not limited to, Korbecki: paragraphs 0038, 0050, 0058, 0068, 0123-0124, 0128; Shimy: figures 9-11, 14, paragraphs 0051, 0053, 0102, 0103,  0174; Mickelsen: figures 1, 4-6, Ramaswamy: figures 1, 3, 9)

Regarding claim 10, the limitations that correspond to the limitations of claims 1 and 4 are analyzed as discussed in the rejection of claims 1 and 4. Particularly, Korbecki in view of Mickelsen discloses a display device (see include, but are not limited to, Korbecki: figures 3-4; Shimy: figures 3-4; Ellis: figures 3-4) comprising:
 a memory (e.g., storage 308 with memory – see include, but are not limited to, Korbecki: figure 3) ; 
 a display; 
 communication circuitry; and 
a processor operatively coupled with the memory, the display, and the communication circuitry (see include, but are not limited to, Korbecki: figures 3-4 and discussion in the rejection of claims 1, 4), wherein the processor is configured to: 
 control the display to display a content; 
obtain first information related to the displayed content;
during output of the contents, receive second information related to a current operation of an external device; 
obtain a keyword from the second information;
identify whether the current operation of the external device is related to the displayed content including based on comparing the keyword and the first information;
adjust a preference associated with the content based on said identify whether the current operation of the external device is related to the displayed content including based on comparing the keyword and the first information (see similar discussion in the rejection of claim 1, and include, but not limited to, Korbecki: paragraphs 0029, 0047; Shimy: figures 6-8, 11-16, paragraphs 0122, 0126, 0127; Ellis: figures 16, 18; Mickelsen: figures 4-6, paragraphs 0054-0055, 0077-0078, 0090, 0094 ; Ramaswamy: figures 5-6, paragraphs 0051-0058-0064, 0071, 0079). 
 
Regarding claim 11, Korbecki in view of Mickelsen discloses the display device of claim 10, wherein the processor is configured to: wherein the external device is an IoT appliance,
	identify at least one information among a type of the at least one IoT appliance, operation time of the at least one IoT appliance and a distance from the display device; and lower or raise the preference based on the at least one information (identifying at least one information among at least one type of device, whether the device is in range or out of range with the display device, restriction associated with device, whether the content is selected the mobile phone, etc. and increase or decrease reference to suggest/send reminder, etc. based on the at least one information, IoT appliance is read on any machine/device that can access Internet such as Internet/wi-fi accessible smart phone, table, or other user equipment as discussed in “response arguments” in non-final rejection– see include, but are not limited to, Korbecki: figures 3-7; paragraphs 0027-0029, 0047; Shimy: figures 6-8, 11-16, paragraphs 0122, 0126, 0127; Ellis: figures 16, 18).

Regarding claim 12, Korbecki in view of Mickelsen discloses the display device of claim 10, wherein the processor is configured to: 
	Wherein the external device is an IoT appliance,
 	obtain overview information of the contents from the memory (e.g., obtaining setting/preference information of the contents from the memory); 
identify whether an IoT appliance is relevant to the contents based on the overview information of the contents (determining whether the device such as smart phone, ipad, ipod, etc. is relevant to the contents based on the setting/preference information of the content); and 
raise or lower the preference based on the relevance of the IoT appliance to the contents (increase or degree interest/favorite level of preference based on the relevance of the device to the content based on updated setting such as when the user modify/change the parental control setting, the device can be used to access the content based on the change - see include, but are not limited to, Korbecki: figures 3-8; paragraphs 0027-0029, 0047; Shimy: figures 5-8, 11-16, 19-20; paragraphs 0082, 0110, 0112,  0122, 0126, 0127; Ellis: figures 11, 16-18).  

Regarding claim 13, Korbecki in view of Mickelsen discloses the display device of claim 12, wherein the processor is configured to: wherein the external device is an IoT appliance, determine that the IoT appliance is relevant to the contents based on a mutually identical or similar word being contained in the overview information of the contents and function information of the IoT appliance (determine the at least one device is relevant to the contents based on a mutually identical words such as rating, title, actor/actress, etc. contained in the setting preferences/profile and function/assignment information of viewing, recording and/or capability of the device – - see include, but are not limited to, Korbecki: figures 3-8; paragraphs 0027-0029, 0071, 0081-0088, 0103-0109; Shimy: figures 5-8, 11-16, 19-20; paragraphs 0106, 0112,  0122, 0126, 0127, 0152; Ellis: figures 11, 16-18). 

Regarding claim 14, Korbecki in view of Mickelsen discloses the display device of claim 12, wherein the processor is configured to:  - 37 -(2018-OPSV-2089/US) identify input history data of the IoT appliance; identify whether the identified input history data is relevant to the contents based on the overview information of the contents; and raise or lower the preference based on identifying that the input history data is relevant to the contents (identify input history data include usage, behavior, last access, etc. of the Internet/wifi enabled device; and identify whether the identified input history data is relevant to the content based on the settings information of the contents, and updating/modifying the preference based on identifying that the input history data/usage data is relevant to the contents to provide the content as favorite/last access, etc. –see include, but are not limited to, Korbecki: figures 3-8; paragraphs 0027-0029, 0071, 0081-0088, 0103-0109; Shimy: figures 5-8, 13-16, 19-20; paragraphs 0106, 0112,  0122, 0125-0127, 0152; Ellis: figures 11, 16-18).

Regarding claim 15, Korbecki in view of Mickelsen discloses the display device of claim 14, wherein the processor is configured to: raise the preference when storing of information relevant to the contents is identified based on the input history data (raise/add or increase the reference when storing of information relevant to the contents is identified based on the input history data by providing content as favorite/recommended content or reminder or display content in different color - Korbecki: figures 3-8; paragraphs 0027-0029, 0048,; Shimy: figures 5-8, 13-16, 19-20; paragraphs 0090, 0121, 0122, 0124-0128, 0152; Ellis: col. 20, lines 3-31).  

Regarding claim 16, Korbecki in view of Mickelsen discloses the display device of claim 10, wherein the processor is configured to: vary an output method of contents recommendation information based on a magnitude of the preference associated with contents to be recommended (vary an output method of content recommendation information based on matching level/degree of the preference associated with contents to be recommended by displaying a reminder, with different size, color, etc. - Korbecki: figures 3-8; paragraphs 0027-0029, 0048,; Shimy: figures 5-8, 13-16, 19-20; paragraphs 0090, 0121, 0122, 0124-0128, 0152; Ellis: col. 20, lines 3-31; Yates: figures 1-8).

Regarding claim 17, Korbecki in view of Mickelsen discloses the display device of claim 10, wherein a degree to which the preference is lowered is based on a distance between the display device and the external device (higher score/reference for user with input device close to the display device and lower score/rating for device that leave the location of the display device – see include, but not limited to, Korbecki: paragraphs 0038, 0117, 0123, 0124, 0129; Shimy: paragraphs 0053, 0104; Ramaswamy: paragraphs 0017, 0061-0063).

Regarding claim 18, Korbecki in view of Mickelsen discloses the display device of claim 10, wherein the content is streamed from a server using the communication circuitry and includes video on demand content or live broadcast contents (content stream is received from server/media content source comprising VOD or live content via communication circuitry – see include, for example, Korbecki: paragraphs 0016, 0021, 0026, figures 3, 4; Shimy: figures 3-4, paragraphs 0033, 0147,  Yates: figures 1, 13, 0113; Mickelsen: figures 1, 6, paragraph 0024).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maughan (US 20150143409) discloses methods and systems for recommending media content related to a recently completed activity (see also claim 9, 19 for the teaching of IoT appliance used for cooking, cleaning, or food preservation). 
Woods et al. (US 20130346867) discloses systems and methods for automatically generating a media asset segment based on verbal input (see also para. 0043, 0077).
Archibong et al. (US 20140068692) discloses sharing television and video programming through social networking (see also para. 0100, 0220).
Lee et al. (US 20170185276) discloses method and electronic device to control object and electronic device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
April 13, 2021